PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JOHNNIE A. CANADY; NANCY
CANADY,
Plaintiffs-Appellees,
                                       No. 95-2934
v.

CRESTAR MORTGAGE CORPORATION,
Defendant-Appellant.

JOHNNIE A. CANADY; NANCY
CANADY,
Plaintiffs-Appellants,
                                       No. 95-2977
v.

CRESTAR MORTGAGE CORPORATION,
Defendant-Appellee.

Appeals from the United States District Court
for the Eastern District of North Carolina, at Elizabeth City.
Terrence W. Boyle, District Judge.
(CA-94-20-2-BO2)

Argued: January 29, 1997
Decided: March 31, 1997

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed in part and reversed and remanded in part by published
opinion. Judge Murnaghan wrote the opinion, in which Judge Nie-
meyer and Judge Motz joined.

_________________________________________________________________
COUNSEL

ARGUED: Margaret Cain Lumsden, HUNTON & WILLIAMS,
Raleigh, North Carolina, for Appellant. Roy A. Archbell, Jr., Kitty
Hawk, North Carolina, for Appellees. ON BRIEF: Michael L. Unti,
HUNTON & WILLIAMS, Raleigh, North Carolina, for Appellant.

_________________________________________________________________

OPINION

MURNAGHAN, Circuit Judge:

Plaintiffs-Appellees Johnnie and Nancy Canady (the"Canadys")
held a third-priority deed of trust on a parcel of real estate.
Because
they feared that the property did not contain enough equity to
secure
their third-priority deed of trust, they entered into a contract to
pur-
chase the first-priority deed of trust from Crestar Mortgage
Corpora-
tion ("Crestar"). Due to a clerical error, however, when the
Canadys
paid the purchase price for the first-priority deed of trust,
Crestar mis-
takenly cancelled the first-priority deed of trust rather than
assigning
it to the Canadys as the contract provided. Crestar, as it turned
out,
could not correct its mistake because the owners of the property
filed
for bankruptcy the next day.

The Canadys filed suit and alleged a breach of contract claim and
an unfair trade practices claim pursuant to the North Carolina
Unfair
and Deceptive Trade Practices Act ("UTPA"), N.C. Gen. Stat. § 75-
1.1 (1995). The district court granted summary judgment to the
Cana-
dys and awarded compensatory damages plus interest, but the court
denied the UTPA claim. Crestar has now appealed the amount of
compensatory damages that the district court awarded, and the Cana-
dys have cross-appealed the interest calculation and the
disposition of
the UTPA claim. For the reasons stated below, we affirm in part,
reverse in part, and remand for further proceedings.

I.

Glen and Sandra Magill (the "Magills") owned real estate in Nags
Head, North Carolina subject to three deeds of trust. Crestar held
the
2
first-priority deed of trust (the "Crestar Deed of Trust"), David
and
Janet Storms held the second-priority deed of trust (the "Storms
Deed
of Trust"), and the Canadys held the third-priority deed of trust
(the
"Canady Deed of Trust"). In May 1993, the Canadys, concerned that
the Magills did not have sufficient equity in the property to
protect
their third-priority deed of trust, contracted with Crestar to
purchase
the first-priority Crestar Deed of Trust for $53,511.30.

On May 27, 1993, the Canadys tendered $53,511.30 to Crestar.
Due to a clerical error, however, Crestar mistakenly treated the
Cre-
star Deed of Trust as paid off instead of assigning it to the
Canadys
as the contract provided. On July 19, 1993, Crestar cancelled the
Cre-
star Deed of Trust. The next day, the Magills filed for bankruptcy,
which froze the liens on the property and barred Crestar from
correct-
ing its mistake. The Canadys learned of Crestar's mistake on July
28,
1993, and they demanded that Crestar refund the $53,511.30 purchase
price on August 10, 1993. In February 1994, Crestar offered to
refund
the $53,511.30, but the Canadys declined the offer because Crestar
refused to pay interest on the money.

The bankruptcy trustee sold the property to an unrelated third
party
for $63,000. After deducting sales expenses, $55,000 remained for
distribution to the estate's creditors. On April 1, 1994, the
bankruptcy
trustee, the Canadys, and Crestar entered into a consent decree
issued
by the bankruptcy court. The consent decree provided that Crestar's
prebankruptcy cancellation of the first-priority Crestar Deed of
Trust
rendered that deed of trust inoperative. The decree further
provided
that the Storms Deed of Trust would take first priority and that
the
Canady Deed of Trust would take second priority. Accordingly, the
trustee distributed $14,899.21 of the proceeds from the sale of the
property to the Storms to pay off the Storms Deed of Trust and
$33,750 to the Canadys to pay off the Canady Deed of Trust.

On May 13, 1994, the Canadys sued Crestar in the Superior Court
of Dare County, North Carolina. They alleged breach of contract and
violations of the UTPA, N.C. Gen. Stat. § 75-1.1 (1995). Crestar
removed the action to the United States District Court for the
Eastern
District of North Carolina based on diversity of citizenship and
the
requisite amount in controversy. After discovery, both Crestar and
the
Canadys filed motions for summary judgment on all issues.

                                3
On October 12, 1995, the district court entered summary judgment
in favor of the Canadys on the breach of contract claim and awarded
$53,511.30 in compensatory damages plus interest at the legal rate
of
eight percent from August 10, 1993 through February 1, 1994. The
court granted summary judgment in favor of Crestar on the UTPA
claim. Crestar and the Canadys both appealed. We review the
district
court's grant of summary judgment de novo. See Lone Star Steak-
house & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 928 (4th
Cir.
1995).

II.

As noted above, the district court awarded the full $53,511.30 pur-
chase price of the Crestar Deed of Trust to the Canadys as
compensa-
tory damages for Crestar's breach of the contract. The court
refused
to reduce that award by the $33,750 that the Canadys received under
the former third-priority Canady Deed of Trust. The court held that
Crestar's mistaken cancellation of the Crestar Deed of Trust was
"not
causally related" to the amount that the Canadys received under the
Canady Deed of Trust from the bankruptcy distribution.

North Carolina law provides that the proper measure of damages
for breach of contract is the amount necessary to put the injured
party
in the same monetary position that it would have been in if the
breach
had not occurred. See Roberson v. Dale, 464 F. Supp. 680, 683
(M.D.N.C. 1979); Weyerhaeuser Co. v. Godwin Bldg. Supply Co. ,
234 S.E.2d 605, 607 (N.C. 1977). Therefore, the plaintiff must
prove
what she would have received had the contract not been breached and
what she did in fact receive. In order to prevent a double
recovery,
courts offset any amount that mitigates damages from the damage
award. See Tillis v. Calvine Cotton Mills, Inc. , 111 S.E.2d 606,
613-
14 (N.C. 1959).

The issue in the instant case is what the Canadys would have
received if Crestar had not breached the contract by cancelling the
Crestar Deed of Trust. It seems clear to us that if Crestar had not
can-
celled the Crestar Deed of Trust, the Canadys would have recovered
under the Crestar Deed of Trust, but they would not have recovered
under the Canady Deed of Trust. At the time of the bankruptcy, the
payoff amount required to satisfy the Crestar Deed of Trust was
4
$57,250.96. The bankruptcy trustee sold the property to a disinter-
ested third party for $63,000, and $55,000 remained for
distribution
to the estate's creditors after the trustee deducted sales
expenses.
Therefore, if Crestar had not mistakenly cancelled the Crestar Deed
of Trust and had instead assigned the deed to the Canadys as the
con-
tract provided, the Canadys would have received the $55,000 sales
proceeds under the Crestar Deed of Trust. That amount, however,
would have exhausted the sales proceeds. The Storms would not have
received any money under the second-priority Storms Deed of Trust,
and the Canadys would not have received any money under the third-
priority Canady Deed of Trust. Thus, the district court erred when
it
held that Crestar's cancellation of the Crestar Deed of Trust was
"not
causally related" to the money that the Canadys received under the
Canady Deed of Trust. The Canadys would not have received any
money under the Canady Deed of Trust if Crestar had not cancelled
the Crestar Deed of Trust. The Canadys therefore received a double
recovery when the district court awarded the full $53,511.30
purchase
price in addition to the $33,750 that the Canadys had already
received
under the Canady Deed of Trust. Since the Canadys only would have
received $55,000 if Crestar had not breached the contract, that is
all
that the Canadys may recover. Thus, since the Canadys had already
received $33,750, the most that the district court should have
awarded
was $21,250.

The Canadys' arguments to the contrary do not persuade us. The
Canadys contend that they would have received more than $55,000
if Crestar had not cancelled the Crestar Deed of Trust. They claim
that if Crestar had assigned the Crestar Deed of Trust to them as
the
contract provided, then they would have bid for the property at the
bankruptcy sale. They claim that they would have bid the sales
price
up to an amount sufficient to pay off all three liens on the
property,
an amount in excess of $105,000. They therefore contend that the
dis-
trict court correctly found that Crestar's cancellation of the
Crestar
Deed of Trust was "not causally related" to the money that they
received under the Canady Deed of Trust; they contend that they
would have recovered that money even if Crestar had not breached
the contract.

However, as stated above, the correct measure of damages under
North Carolina law is an amount sufficient to put the injured party
in

                                 5
the monetary position that it would have been in had the breach not
occurred. See Roberson, 464 F. Supp. at 683. The Canadys therefore
bear the burden of proving what they would have received if Crestar
had not breached the contract. They proffered no evidence of the
mar-
ket value of the property or of another buyer that would have paid
a
higher price.

The North Carolina Supreme Court has held that the price that a
purchaser voluntarily paid for real estate evidences the market
value
of the property. See Heath v. Mosley, 209 S.E.2d 740, 741 (N.C.
1974). In the instant case, the $63,000 that the trustee obtained
from
the disinterested third party at the bankruptcy sale is the only
evi-
dence in the record regarding the market value of the property. The
Canadys did not produce any evidence that suggests a higher value
in
opposition to Crestar's summary judgment motion.

Thus, the only evidence in the record reveals that the property was
worth only $63,000. If Crestar had not breached the contract, the
Canadys would have received $55,000 under the Crestar Deed of
Trust after the trustee's deduction of the costs of the bankruptcy
sale.
After the breach, they received $33,750. Thus, in order to prevent
a
double recovery, the district court should have only awarded
$21,250.
That result seems particularly appropriate since the higher price
that
the Canadys hypothecated would merely lead them to pay out money
so that it could be paid in to them.

III.

The district court awarded interest on the compensatory damages
award at the legal rate of eight percent from August 10, 1993, the
date
that the Canadys demanded a refund of their money, through Febru-
ary 1, 1994, the date that Crestar offered to refund the purchase
price.
The Canadys' notice of appeal asserted that the district court
erred in
"failing to award the Plaintiffs interest on their judgment at the
con-
tractual rate of interest; [and] failing to award Plaintiffs
interest at
either the contractual rate or the legal rate from and after
February of
1994."
A.

In their appellate brief, however, the Canadys failed to argue, or
even mention, that the district court should have applied the
contrac-

                                6
tual rate of interest instead of the legal rate of interest. Thus,
the
Canadys have waived any argument that the district court should
have
applied the contractual rate of interest. See Williams v. Chater,
87
F.3d 702, 706 (5th Cir. 1996) (holding that issues raised in notice
of
appeal but not briefed on appeal are deemed waived); Cumberland
Farms, Inc. v. Montague Econ. Dev. and Indus. Corp. , 78 F.3d 10,
12
n.1 (1st Cir. 1996) (holding that appellant waived an issue raised
in
the notice of appeal when it did not refer to the issue in its
brief);
Tilson v. Forrest City Police Dep't, 28 F.3d 802, 806 n.8 (8th Cir.
1994) (holding that appellant waived issues that it raised in
notice of
appeal but failed to brief on appeal), cert. denied, 115 S. Ct. 1315
(1995). The Canadys conceded during oral argument that they had
waived any argument regarding the contractual rate of interest, and
we therefore do not consider the issue.

B.
In their brief and during oral argument, the Canadys presented two
arguments regarding the district court's interest calculation. They
argued that the district court erred in holding that the interest
did not
begin to run until August 10, 1993 when the Canadys demanded a
refund of the purchase price, and they argued that the district
court
erred in holding that the interest stopped running on February 1,
1994
when Crestar offered to refund the purchase price. However, the
Canadys only designated the latter issue in their notice of appeal.
They only appealed the portion of the district court's judgment
that
failed to award interest after February 1, 1994; they did not
specifi-
cally appeal the district court's starting date of August 10, 1993.
Thus, Crestar contends that the Canadys waived their right to
appeal
the starting date because they failed to specify the issue in their
notice
of appeal.

We hold, however, that the Canadys did not waive the issue. Fed-
eral Rule of Appellate Procedure 3(c) sets out the requirements for
a
notice of appeal:

     A notice of appeal must specify the party or parties taking
the appeal by naming each appellant in either the caption or
the body of the notice of appeal. . . . A notice of appeal
also
must designate the judgment, order, or part thereof
                           7
     appealed from, and must name the court to which the appeal
     is taken.

Fed. R. App. P. 3(c) (emphasis added). In order to avoid technical
impediments to appellate review, we construe Rule 3(c) liberally.
See
United States v. Garcia, 65 F.3d 17, 19 (4th Cir. 1995).

In Foman v. Davis, 371 U.S. 178 (1962), the Supreme Court
addressed the consequences of an appellant's failure to specify a
par-
ticular portion of a judgment in a notice of appeal. The Supreme
Court held that courts could overlook such a defect as long as the
faulty notice "did not mislead or prejudice" the appellee. Id. at
181.
In reaching that conclusion, the Court stated:

     It is too late in the day and entirely contrary to the spirit
     of the Federal Rules of Civil Procedure for decisions on the
     merits to be avoided on the basis of . . . mere
     technicalities.
     "The Federal Rules reject the approach that pleading is a
     game of skill in which one misstep by counsel may be deci-
     sive to the outcome and accept the principle that the purpose
     of pleading is to facilitate a proper decision on the merits."

Id. at 181-82 (quoting Conley v. Gibson , 355 U.S. 41, 48 (1957)).

Several courts of appeal have subsequently held that an error in
designating the issue appealed will not result in a loss of appeal
as
long as "`the intent to appeal a specific judgment can be fairly
inferred and the appellee is not prejudiced by the mistake.'" Lynn
v.
Sheet Metal Workers' Int'l Ass'n , 804 F.2d 1472, 1481 (9th Cir.
1986) (quoting United States v. One 1977 Mercedes Benz , 708 F.2d
444, 451 (9th Cir. 1983)), aff'd, 488 U.S. 347 (1989). See also
Badger
Pharmacal, Inc. v. Colgate-Palmolive Co. , 1 F.3d 621, 625-26 (7th
Cir. 1993). In determining whether "intent" and "prejudice" exist,
courts have examined "whether the affected party had notice of the
issue on appeal; and . . . whether the affected party had an
opportunity
to fully brief the issue." Lynn, 804 F.2d at 1481. Courts also have
held
that when the appellant addresses the merits of a particular issue
in
her opening brief, "this is enough to demonstrate that the appellee
had
notice of the issue and did not suffer prejudice . .. ." Levald,
Inc. v.
City of Palm Desert, 998 F.2d 680, 691 (9th Cir. 1993).
8
In the instant case, the Canadys argued the merits of the starting
date of the interest issue in their opening cross-appeal brief, and
Cre-
star fully responded to their claim in its brief. Thus, Crestar
clearly
had notice of the issue and was not taken by surprise or in any way
prejudiced. Accordingly, the Canadys' failure to designate the
district
court's starting date for the interest in their notice of appeal
did not
waive their right to assert the issue on appeal. We therefore
consider
whether the district court erred in setting both the starting date
and the
ending date for the interest.

C.

The applicable North Carolina statute awards interest on damages
resulting from a breach of contract from the date of breach until
the
judgment is satisfied. See N.C. Gen. Stat.§ 24-5 (1995); Craftique,
Inc. v. Stevens & Co., 364 S.E.2d 129, 132 (N.C. 1988). Thus, the
dis-
trict court erred in holding that the interest would not run until
August
10, 1993. Under North Carolina law, interest runs from the date of
the
defendant's breach, not the date of the plaintiff's demand for a
refund.

Crestar appears to concede that point, and it only contests the
Canadys' argument that Crestar breached the contract on May 27,
1993. We agree with Crestar that the breach occurred on July 19,
1993 when Crestar cancelled the deed of trust. Although the Canadys
paid the purchase money to Crestar on May 27, 1993, no evidence
suggests that Crestar was bound under the terms of the contract to
assign and deliver the Crestar Deed of Trust on the same day. The
evidence reveals instead that Crestar breached the contract on July
19,
1993 when it cancelled the deed of trust rather than assigning it
to the
Canadys as the contract provided.

The district court also erred when it held that interest would run
only until February 1, 1994. Crestar had offered to refund the
$53,511.30 purchase price, without interest, to the Canadys on that
date. In order to constitute a valid tender and thus stop the
running
of interest, however, a defendant's settlement offer must include
the
full amount that the plaintiff is entitled to receive plus all
interest due
to the date of the offer. See Hardy-Latham v. Wellons, 415 F.2d
674,
679 (4th Cir. 1968); Ingold v. Phoenix Assurance Co., 52 S.E.2d
366,
370 (N.C. 1949). Thus, since Crestar refused to pay interest when
it

                                9
made its offer in February 1994, even though it had held the
Canadys'
money for over eight months, its offer did not stop the statutory
run-
ning of interest.

Therefore, the district court erred in awarding interest from
August
10, 1993 through February 1, 1994. The court should have awarded
interest from July 19, 1993 until the judgment is satisfied.

IV.

The Canadys finally contend that the district court erred in
failing
to award treble damages and attorney's fees pursuant to the UTPA,
N.C. Gen. Stat. §§ 75-1.1, -16, -16.1 (1995). The UTPA prohibits
"[u]nfair methods of competition in or affecting commerce, and
unfair
or deceptive acts or practices in or affecting commerce." §
75-1.1(a).
If the trial court finds that the defendant has violated the UTPA,
it
must award treble damages, and it may, in its discretion, award
attor-
ney's fees. §§ 75-16, -16.1.
The North Carolina Supreme Court has held that a practice is "un-
fair" under the UTPA "when it offends established public policy as
well as when the practice is immoral, unethical, oppressive,
unscrupu-
lous, or substantially injurious to consumers." Marshall v. Miller,
276
S.E.2d 397, 403 (N.C. 1981). A mere breach of contract, even if
intentional, is not sufficiently unfair or deceptive to sustain an
action
under the UTPA. See United Roasters, Inc. v. Colgate-Palmolive Co.,
649 F.2d 985, 992 (4th Cir. 1981); Branch Banking & Trust Co. v.
Thompson, 418 S.E.2d 694, 700 (N.C. Ct. App. 1992). The plaintiff
may only recover under the UTPA if he or she demonstrates substan-
tial aggravating circumstances attending the breach. See Bartolomeo
v. S.B. Thomas, Inc., 889 F.2d 530, 535 (4th Cir. 1989); Branch
Bank-
ing & Trust Co., 418 S.E.2d at 700.

The Canadys concede on appeal that Crestar's inadvertent breach
of contract in cancelling the deed of trust does not suffice to
maintain
an action under the UTPA. They contend instead that Crestar's con-
duct in refusing to return the Canadys' purchase money constitutes
an
unfair practice.* In support of their UTPA claim, the Canadys rely
_________________________________________________________________
*Crestar contends that the Canadys only argued below that Crestar's
breach of contract constituted an unfair practice. Crestar
therefore argues

                                 10
solely on Barbee v. Atlantic Marine Sales & Serv., Inc., 446 S.E.2d
117 (N.C. Ct. App. 1994). In that case, the defendant, a boat
manufac-
turer, refused to remedy a defect in a boat that it had
manufactured.
The North Carolina Court of Appeals upheld the trial court's
finding
of an unfair trade practice because the defendant failed to make
any
"offer of concession, such as offering to credit the price
plaintiffs had
paid for their boat toward a new boat." Id. at 121.

Unlike the defendant in Barbee, however, Crestar did offer to
refund the full $53,511.30 purchase price. The Canadys correctly
point out that Crestar held their money for over eight months
before
it offered to refund the purchase price. However, the bankruptcy
trustee did not advise the parties that he would oppose any secured
claim asserted under the Crestar Deed of Trust until then. Crestar
thus
offered to return the Canadys' purchase money as soon as it became
clear from the bankruptcy court that its mistake was irreversible.
Cre-
star's decision to wait until the bankruptcy trustee decided
whether
the Crestar Deed of Trust was valid and Crestar's legitimate,
albeit
incorrect, refusal to pay interest on the money do not rise to the
level
of immoral, unethical, oppressive, unscrupulous, or substantially
inju-
rious trade practices. Therefore, the district court correctly
found that
the Canadys were not entitled to treble damages or attorney's fees
because Crestar did not violate the UTPA.

V.

Accordingly, we affirm the district court's denial of treble
damages
and attorney's fees pursuant to the UTPA. However, we reverse the
district court's compensatory damages award and interest
calculation.
On remand, the district court should reduce the compensatory dam-
_________________________________________________________________

that the Canadys may not assert an argument on appeal that the
retention
of the purchase price constituted an unfair practice because they
did not
raise that argument below.
However, the district court's opinion clearly reveals that the
Canadys
raised both arguments below, and the district court addressed both
argu-
ments. The Canadys therefore have not waived their right to raise
the
argument on appeal.

                                11
ages award to $21,250, and the statutory rate of interest should
run
from July 19, 1993 until the judgment is satisfied.

AFFIRMED IN PART AND REVERSED
AND REMANDED IN PART

                                12